Opinion issued September 25, 2014.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00043-CV
                           ———————————
                       GARY T. BOHNERT, Appellant
                                       V.
         PORTFOLIO RECOVERY ASSOCIATES, LLC, Appellee



            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                      Trial Court Case No. 1027830



                         MEMORANDUM OPINION

      On June 5, 2014, appellant, Gary T. Bohnert, representing that the parties

had reached a settlement that has “been consummated by tender and receipt to the

agreed-to settlement amount,” filed a motion to vacate the trial court’s judgment
without regard to the merits and close the appeal. On July 24, 2014, we denied the

motion. See TEX. R. APP. P. 42.1(a)(2); see also TEX. R. APP. P. 10.1(a)(5).

Additionally, we notified the parties that unless, within 14 days of the date of the

order and notice, they demonstrated that there was a live controversy between them

as to the merits of the appeal, the appeal might be dismissed. See, e.g., Hodrick v.

Arena Group LP, No. 01-07-00554-CV, 2008 WL 185614, at *1 (Tex. App.—

Houston [1st Dist.] Jan. 17, 2008, no pet.) (mem. op.) (dismissing appeal as moot

after mediator informed Court of settlement and parties failed to demonstrate that

live controversy existed between them); see also Valley Baptist Med. Ctr. v.

Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000) (requiring existence of actual

controversy between parties to appeal for appellate court to exercise jurisdiction).

No party has responded to the notice.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3. We dismiss

any pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Higley, Bland, and Sharp.




                                         2